I am not in accord with that part of the majority opinion which holds that the legacy to the son Edward was a general and not a specific bequest.
In the construction of a will, the first and foremost duty is to ascertain the intent of the testator from the instrument itself, if possible, and if not, then from the instrument considered in the light of the circumstances surrounding the testator and known to him at the time that the will was executed.
The words "being the amount of life insurance left by my husband to me," following the bequest to Edward of the sum of three thousand dollars, perhaps lacks something of that definiteness required to constitute a special bequest when considered alone, but when considered in the light of the situation known to the testatrix when she made the will, they appear to me to clearly mean a special bequest of the life insurance fund alone.
As detailed by the majority, the testatrix drew her will one year after her husband's death, when the financial condition of his estate was developed and known. She had her husband's will in mind and knew his intention that the farm lands should go to the three sons charged with such sums as would cover the bequests of two thousand dollars to each of the four daughters. By special bequests, she fully confirmed and completed the husband's intentions so that each son would, upon her death, have title to the whole of *Page 572 
the farm which the father had intended for him and each daughter would be secure in her right to receive two thousand dollars in cash. Having done this, she disposed of her half of the community estate, and her net income for life being small at the best, there was then no likelihood that what had been the community estate could produce above her needs and pay any substantial sum in addition to those special bequests.
She then had three thousand dollars, received as insurance upon the life of her husband, which was something new and in addition to the community estate and something which she then considered it proper and necessary to dispose of. This sum of money she had carefully preserved from the day of its receipt. She had kept it separate and intact. When, by force of circumstances, she had been forced to draw upon this fund, she had treated the withdrawals as loans to herself and had promptly repaid such loans with interest, thus keeping the fund with its earnings intact.
These and other facts disclosed in the majority opinion and which need not be repeated, when applied to the language used by the testatrix, clearly indicate that the trial court correctly found the intent of the testatrix and correctly interpreted the will, and it follows that he properly applied the law when he adjudged that the legacy to Edward was specific.
Under the authorities cited and quoted from by the majority, the judgment of the trial court with respect to this legacy should be affirmed.